Citation Nr: 9920651	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  99-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1967 to July 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for post-traumatic stress disorder (PTSD).  

In May 1999, the veteran and his wife testified before the 
undersigned Member of the Board at a personal hearing that 
was held at the Board in Washington, D.C.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's military personnel records show that he served 
as a cook in Vietnam from December 1967 to December 1968.  At 
the time, he was with the 37th Medical Company (37th Med Co) 
of the 11th Armored Cavalry Regiment (11th ACR).  There is no 
indication in these records that he served in combat.  His 
service medical records are negative for any complaints, 
findings, symptomatology, or diagnosis related to a 
psychiatric disorder.  Those records are also negative for 
any evidence of combat or combat related injuries.  

In October 1997, the veteran underwent psychological testing 
at a VA facility.  His service representative had referred 
him for a PTSD evaluation.  The evaluation consisted of a 
three session clinical evaluation, which included a review of 
available records, three hours of psychological testing, and 
two hours of clinical interview.  While discussing his 
military experiences in Vietnam, he described seeing dead and 
decaying bodies of Vietcong soldiers who had been hung on 
perimeter wire.  He described an incident in which the mess 
hall and hospital came under enemy fire and were blown up.  
At the time of the attack, he related that he had been pulled 
to safety to his bunker because he was intoxicated and was 
not aware of the danger to himself.  He found the incident to 
be extremely scary when he realized what was going on.  He 
also mentioned several close friends getting killed.  
Further, he reported that he had distressing intrusive 
memories of his Vietnam experiences once or twice per week.  
At the conclusion of the evaluation, the psychologist's 
opinion was that, although the veteran reported several 
symptoms of PTSD, the results of the evaluation did not 
support a diagnosis of PTSD.  

In November 1997, the VA received written statements from the 
veteran's wife and some of his acquaintances.  These 
statements attest to personal knowledge that the veteran was 
a changed person after returning home from active duty.  Back 
then, he had problems with alcohol and he was abusive to his 
wife; but since finding religion, he now had changed into a 
much better person.  

The veteran's February 1998 VA Agent Orange protocol 
examination report does not contain any findings pertaining 
to a psychiatric disorder.  

In November 1998, the U.S. Armed Services Center for Research 
of Unit Records was unable to verify any of the veteran's 
claimed stressors.  Available records did not list the name 
provided by the veteran as being killed in action.  The 
Center was unable to document that the veteran was a 
perimeter guard or participated in perimeter patrols.  
Verification was made that he was a cook assigned to a 
medical company during his tour in Vietnam.  

The veteran and his wife testified at a personal hearing that 
was held before the undersigned Member of the Board in May 
1999.  Testimony was presented which essentially reiterated 
the information presented at his VA psychological testing for 
PTSD that was done in October 1997.  

II.  Analysis

To establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the VA recognizes 
that symptoms attributable to PTSD often do not appear in 
service, service connection for PTSD requires:  (1) A clear, 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In the case at hand, the preliminary question to be answered 
is whether the veteran has presented evidence of a well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, although the veteran served in Vietnam, there 
is  no basis for a grant of service connection because there 
is no medical evidence that the veteran, in fact, has PTSD.  
Rather, after review of the veteran's records and extensive 
VA psychological testing specifically undertaken to determine 
if the veteran met the criteria for a diagnosis of PTSD, the 
medical opinion was that the evaluation did not support such 
diagnosis, although the veteran had reported some symptoms of 
the disorder.  In other words, the record contains no clear, 
current medical diagnosis of PTSD supported by a verifiable 
stressor that is linked to current symptomatology.  
Furthermore, aside from the VA examination findings, the 
veteran has not submitted any other medical evidence showing 
a diagnosis of PTSD.  Without evidence of the currently 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3. Vet. App. 223, 225 (1992).  

While the veteran may well believe that he currently has 
PTSD, the Board would emphasize that it is the province of 
trained health care professionals to enter conclusions that 
require medical opinion such as the diagnosis of a 
disability, or an opinion as to the etiology of that 
disability.  As the veteran is a lay person without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter (here, medical diagnosis); hence, 
his contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

III.  Conclusion

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for PTSD is well grounded.  As the duty to assist 
has not been triggered by evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
record to support his claim for service connection.  See 
Epps, 126 F.3d at 1468.  Besides, in the absence of a 
diagnosis of PTSD, further development would serve no useful 
purpose.  Furthermore, the Board is aware of no circumstances 
that would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, "when a RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 425, 
432 (1996).  Moreover, as the veteran has been advised of the 
elements necessary to submit a well-grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate, the duty to inform has 
been met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a a well-grounded claim, 
service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

